Citation Nr: 1520788	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  04-38 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dental trauma.
 
2.  Entitlement to service connection for oral ulcers, to include as secondary to a dental trauma.
 
3.  Entitlement to an effective date earlier than February 25, 2002, for the grant of service connection for tinnitus.

4.  Entitlement to an initial compensable evaluation for service-connected residuals of a right thumb injury.

5.  Entitlement to an initial rating in excess of 10 percent for sinusitis.  

6.  Entitlement to a service connection for residuals of hormone imbalance (claimed as scar tissue, removal left chest wall, lumps in chest wall and abnormal fertility).

7.  Entitlement to special monthly compensation based on the loss, or loss of use, of one or more creative organs due to service-connected disability.


(The issue of entitlement to service connection for an eye disability to include as being due to an injury to the eye is discussed in a separate action issued concurrently by the Board.)


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2003 and July 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

In addition, a rating decision of May 2011 granted service connection and assigned a noncompensable evaluation for residuals of a right thumb injury and also granted service connection for sinusitis and assigned a 10 percent disability rating.  The Veteran filed a notice of disagreement with respect to the assigned ratings in June 2011.  The RO also denied service connection for residuals of hormone imbalance (claimed as scar tissue, removal left chest wall, lumps in chest wall and abnormal fertility) and special monthly compensation based on the loss, or loss of use, of one or more creative organ due to service-connected disability by way of an October 2013 rating decision.  The Veteran filed a notice of disagreement with respect to these determinations in April 2014.  As these matters have not been resolved and a statement of the case has not been issued, they must be remanded for the issuance of a statement of the case.
 
In December 2004, the RO denied service connection for gonorrhea and entitlement to special monthly compensation based on loss of use of a creative organ and in November 2007 the RO denied a compensable evaluation for gynecomastia.  The Veteran filed notices of disagreement and in September 2009, the RO issued a statement of the case concerning an increased evaluation for gynecomastia, entitlement to service connection for gonorrhea and special monthly compensation based on loss of use of a creative organ.  The Veteran did not timely file a substantive appeal.  Although the VA Form 9 he submitted in November 2012 indicated he wished to appeal all issues that were the subject of a statement of the case, the notice provided with the statement of the case (SOC) informed the Veteran that he was required to perfect his appeal within 60 days of the notice, or the remainder of the one year period from the adverse decision.  As the adverse decisions were several years prior to the issuance of the statement of the case, a substantive appeal was required within sixty days of the SOC.  No substantive appeal or correspondence indicating a desire to pursue the issue was received by that time.  While the Veteran has since filed the VA Form 9 which was received in November 2012, VA has taken no action on it or indicated to the Veteran or his representative that the appeal remained active.  Instead, VA considered his references to issues therein as new claims.  VA has not waived the untimely filing of the substantive appeal, and the issues are not before the Board on appeal from the December 2004 and November 2007 decisions.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  As noted above, the Veteran did file a notice of disagreement with respect to the October 2013 decision and thus those matters are remanded for the issuance of a SOC in connection therewith.

In April 2002, the Veteran appointed The American Legion as his representative regarding all issues not specifically limited by subsequent or previous power of attorney.  In April 2009, the Veteran appointed an attorney to handle only the claim for entitlement to service connection for a bilateral eye disorder.  In other words, except for the issue involving entitlement to service connection for a bilateral eye disability, The American Legion has been designated as the Veteran's representative before all actions of the VA.  

The Board notes that evidence, including VA treatment records and medical examination reports, received subsequent to a February 2013 supplemental statement of the case (SSOC) is not relevant to the Veteran's dental trauma claim.  Accordingly, the Veteran's dental trauma claim may be adjudicated by the Board without RO review of the newly obtained medical evidence.  
 
The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues, with the exception of the claim pertaining to entitlement to service connection for dental trauma, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's wisdom teeth were removed during service and he had other teeth repaired, he did not experience any dental trauma that resulted in the loss of substance of the body of the maxilla or mandible.


CONCLUSION OF LAW

The criteria for service connection for dental trauma for compensation purposes have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.150 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In January 2008, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate the claim for service connection, and the relative duties upon himself and VA in developing the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The January 2008 letter specifically notified the Veteran of how ratings and effective dates are assigned if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was thereafter readjudicated by way of a supplemental statement of the case. 

The Board notes that the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) and private treatment records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there is any additional evidence that should be obtained to substantiate the claim. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's dental trauma claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). Accordingly, the Board will address the merits of the claim.

In November 2003, the Veteran submitted his claim for service connection for dental trauma.  He asserted that he had had in-service trauma to teeth numbers 1, 2, 3, 11, 14, 15, 16, 18, 19, 30 and 31.  The Veteran submitted a letter from a dentist, G. P., who stated that the Veteran had a root canal and crown on tooth #3 during service and that the root canal had become re-infected and needed additional treatment now.  The dentist also noted that teeth # 18 and 29 were restored during service but the restorations had since fractured and now needed repair.  

The STRs reveal that the Veteran had his teeth numbers 1, 16, 17 and 32 removed and that he had restorative work done on many other teeth.  There is no indication of any facial or tooth injury during service.  

On VA dental examination in March 2004 the examiner noted that the Veteran's teeth #1, 16, 17 and 32 were removed during service.  The Veteran reported a history of recurrent infection and pain at tooth #3.  He also reported pain with chewing on both left and right.  Examination revealed that #3 was percussion sensitive and that a fistula had resolved.  There was no bone loss of mandible, maxilla, or hard palate.  

The Veteran underwent another VA dental examination in May 2004.  The Veteran reported a history of a root canal in October 2003 while on Reserve duty.  The Veteran's dentition was in excellent condition.  Teeth numbers 3 and 31 were noted to have been treated endodontically (root canals).  The examiner noted that the Veteran denied trauma to his teeth or facial structures while on active duty.  The diagnosis was status post routine dental care including uncomplicated third molar extractions while on active duty, with no adverse residuals.  The VA examiner noted that the Veteran believed that his dental treatment in service was dental trauma.  The examiner stated that there was nothing in the medical dental records to indicate any instance of dental trauma.  He further noted that the Veteran denied any instance of injury to his teeth or face while on active duty.  The examiner went on to state that there was no historical, clinical, or radiographic evidence to support the Veteran's claim of dental trauma.  

The VA examiner further noted that although the Veteran had a restorative procedure on tooth #3 during active duty, the endodontic treatment on that tooth did not occur for almost four years after release from active duty.  

The Veteran submitted a letter from P. A., a private endodontist, in June 2004.  Dr. P. A. stated that the Veteran had pathology of a prior root canal on #3 and that the Veteran needed retreatment of that tooth.  

In July 2004, the Veteran asserted that there was indisputable evidence of dental trauma during service.  He reported that his service dental records showed eleven teeth to have disease and abnormalities.  He further asserted that five of his teeth were lost to disease and were removed by the dentist in service.  

In a June 2011 letter the Veteran pointed out that he had been granted service connection for sinusitis as secondary to dental trauma and stated that he could not understand how VA could then continue to deny him service connection for dental trauma.  

Compensation is only available for certain types of dental and oral conditions, which are rated under 38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  Diagnostic Code 9913 applies to dental service connection claims involving teeth.  Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process (the ridge on the surfaces of the upper (maxilla) and lower (mandible) jaws containing the tooth sockets) as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913. 

Thus, to warrant compensation for a dental disability the evidence must show that a trauma has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth, or that disease (such as osteomyelitis, but not periodontal disease) has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth. 

The Veteran's description of his in-service removal of his wisdom teeth, and dental repair work, does not suggest involvement of the substance of the body of the maxilla or mandible but simply refers to teeth which were entirely extracted or repaired.  By definition, this is not a condition for which compensation may be granted.

The Veteran has pointed out that it is inconsistent for him to be denied service connection for dental trauma when VA has granted him service connection for sinusitis as secondary to dental trauma.  The Board notes that it would have been more accurate to have stated that the Veteran was granted service connection for sinusitis based on the effects of in-service dental work, rather than as a result of dental "trauma."  Service connection for dental trauma cannot be granted merely on the basis of inaccurate terminology used to describe a previously granted claim.  

Although the Veteran has asserted that removal of some of his teeth during service should be considered to be dental trauma, the term "trauma" as it is used in the VA regulations does not encompass in-service dental treatment.  The United States Court of Appeals for the Federal Circuit has defined "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  Nielson v. Shinseki, 607 F.3d. 802, 808 (Fed. Cir. 2010).  This definition excludes the intended result of proper medical treatment.  Id.

Regardless, the evidence does not show that there has been a loss of substance of the body of the maxilla or mandible.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for dental trauma is not warranted.   


ORDER

Entitlement to service connection for dental trauma is denied.


REMAND

The Board finds that the July 2012 VA medical opinion regarding oral ulcers is insufficient and that a new examination and opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In April 2010, a VA examiner opined that oral ulcers were unlikely related to the Veteran's in-service dental treatment.  The Veteran's claim for service connection for oral ulcers was thereafter remanded by the Board in March 2012 in order to obtain an addendum opinion regarding whether the Veteran's oral ulcer disability is related to service in general.  In a July 2012 addendum, a VA dentist opined that it was unlikely that ulcers originated in service or are otherwise related to service because at the time of examination no ulcers were present.  The Board finds that this opinion is insufficient because even if the Veteran did not have oral ulcers at the time of the April 2010 VA examination, this does not mean that he does not have a recurring intermittent oral ulcer disability that is related to service.  

There is some indication that the Veteran has experienced intermittent oral ulcers since he submitted his claim for service connection in November 2003.  At the April 2010 VA examination the Veteran reported that he was under treatment for the oral ulcers and that the frequency had decreased.  A May 2004 VA fee basis dental examination report contains a diagnosis of occasional recurring aphthous stomatitis (oral ulcers).  The Veteran should be provided a new VA oral examination that discusses the May 2004 diagnosis of recurring intermittent aphthous stomatitis and provides an opinion regarding whether the Veteran has had an oral ulcer disability that is related to his military service at any time since his November 2003 claim for service connection

The record reveals that an SOC regarding the claim for an earlier effective date for the grant of service connection for tinnitus was issued on August 30, 2012 and postmarked on August 31, 2012.  A VA Form 9 was received by the RO and the RO date stamped the document November 5, 2012.  However, a postmark date of October 31, 2012 is of record.  After excluding the first day of the period, based on the postmark date of the SOC, the Board finds that the Veteran's substantive appeal was timely postmarked within the 60 day window.  See 38 U.S.C.A. § 20.305.  Although the Veteran did not specifically reference tinnitus in the VA Form 9, he indicated that he wished to appeal all issues listed in the statement of the case and submitted a copy of the August 2012 statement of the case with the VA Form 9.  Consequently, the Veteran's tinnitus claim is perfected.  As discussed above, this VA Form 9 was properly considered a new claim with respect to other issues addressed therein.   This VA Form 9 contains a request for both a Decision Review Officer hearing and a Travel Board hearing.  This claim must be remanded so that the Veteran may be provided the requested hearings regarding his claim for an earlier effective date for the grant of service connection for tinnitus.  

As noted above, a rating decision of May 2011 granted service connection and assigned a noncompensable evaluation for residuals of a right thumb injury and also granted service connection for sinusitis and assigned a 10 percent disability rating.  Upon liberally construing the Veteran's June 2011 submission, the Board finds that the Veteran disagreed with the assigned ratings.  The RO also denied service connection for residuals of hormone imbalance (claimed as scar tissue, removal left chest wall, lumps in chest wall and abnormal fertility) and special monthly compensation based on the loss, or loss of use, of one or more creative organ due to service-connected disability by way of an October 2013 rating decision.  The Veteran filed a notice of disagreement with respect to these determinations in April 2014.  As these matters have not been resolved and a statement of the case has not been issued, they must be remanded for the issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names, addresses and dates of treatment of all VA and private medical providers who have provided treatment for his claimed oral ulcers, which have not already been obtained.  Obtain from the Veteran any authorizations necessary for the release of such documents and obtain all available reports of treatment.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
2.  After the above evidence is obtained, to the extent possible, schedule the Veteran for an examination to address the etiology of his claimed oral ulcers disability.  The claims file must be made available to the examiner for review before the examination; the examiner must indicate that the claims file was reviewed.

Following evaluation of the Veteran, the examiner should discuss the May 2004 diagnosis of recurring intermittent aphthous stomatitis and specifically state whether the Veteran has had a recurrent oral ulcer disability at any time since November 2003.  If so, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed oral ulcer disability first developed during service or is otherwise related to the Veteran's military service.  

The examiner must state the underlying reasons for all opinions.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  When the above actions have been accomplished, readjudicate the Veteran's claim for service connection for oral ulcers.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and afforded the appropriate period of time to respond.

4.  Issue a statement of the case with respect to the issues of: (a) entitlement to a compensable evaluation for residuals of a right thumb injury, (b) entitlement to a rating in excess of 10 percent for sinusitis, (c) service connection for residuals of hormone imbalance (claimed as scar tissue, removal left chest wall, lumps in chest wall and abnormal fertility), (d) and special monthly compensation based on the loss, or loss of use, of one or more creative organ.  Inform the Veteran and his representative of how to perfect the appeal.

5.  With regard to the Veteran's claim for an earlier effective date for the grant of service connection for tinnitus, schedule the Veteran for a Decision Review Officer hearing (unless the Veteran waives the request for such hearing) and thereafter a Travel Board hearing before a Veterans Law Judge seated at the RO (unless the Veteran waives the request for such a hearing).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


